DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/13/2021 has been entered. Claims 1-10 remain pending in the application. The applicant’s amendments to the claims have overcome the 35 U.S.C 112 (b) rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub No. 2016/0166159) in the view of Zahid (US Patent No. 10,657,642).

Regarding claim 1, Yang teaches A brain imaging system (Figure 2, see paragraph 0038), capturing a brain image by using contrast agents (Figure 1, see paragraph 0038), wherein the brain imaging system detects positions of an entrance and an exit where the contrast agents flow into and out from a brain (Figure 1, see paragraphs 0038 and 0067), and comprises: a first imaging device (Figure 2, element 20, see paragraph 0038), configured to capture a first brain 

Zahid, in the same field of endeavor in the subject of brain imaging, teaches Hounsfield Unit (see col 10, lines 3-28), calculation of a cerebral cortex volume (see col 10, lines 3-28); third imaging device obtains a brain atrophy region according to the cerebral cortex volume (see col 11, lines 29-55).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang to incorporate the teachings of Zahid to provide a step of conversion to Hounsfield unit, calculation of cerebral cortex volume and obtaining a brain atrophy region. The addition of Hounsfield unit to the invention will result in a more accurate image segmentation. The calculation of the cerebral cortex volume will help the processor to determine if there is any abnormality in the brain. Therefore, this modification will result in more accurate brain imaging and diagnostic process.

Regarding claim 6, yang teaches A brain imaging method (Figure 2, see paragraph 0038), adapted to a brain imaging system for capturing a brain image by using contrast agents (Figure 2, see paragraph 0038), wherein the brain imaging system detects positions of an entrance and an exit where the contrast agents flow into and out from a brain (Figure 1, see paragraphs 0038 and 0067), the brain imaging 19system includes a first imaging device (Figure 2, element 20, see paragraph 0038), a second imaging device (Figure 2, element 30, see paragraph 0038), a third imaging device (Figure 2, element 35, see paragraphs 0038-0039),  and a central processor 
However, Yang fails to explicitly teach Hounsfield Unit, calculation of a cerebral cortex volume; third imaging device obtains a brain atrophy region according to the cerebral cortex volume.
Zahid, in the same field of endeavor in the subject of brain imaging, teaches Hounsfield Unit (see col 10, lines 3-28), calculation of a cerebral cortex volume (see col 10, lines 3-28); third imaging device obtains a brain atrophy region according to the cerebral cortex volume (see col 11, lines 29-55).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang to incorporate the teachings of Zahid to provide a step of conversion to Hounsfield unit, calculation of cerebral cortex volume and obtaining a brain atrophy region. The addition of Hounsfield unit to the invention will result in a more accurate image segmentation. The calculation of the cerebral cortex volume will help the processor to determine if there is any abnormality in the brain. Therefore, this modification will result in more accurate brain imaging and diagnostic process.

Claims 2, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub No. 2016/0166159) in the view of Zahid (US Patent No. 10,657,642) and in the view of Malik (US Patent No. 10,857,237).

 The brain imaging system according to claim 1 (Figure 2, see paragraph 0038, Yang), wherein the first imaging device is a computed tomography (CT) imaging device (Figure 2, see paragraph 0038, Yang), the first brain image is a CT brain image (Figure 2, see paragraph 0038, Yang), and the first contrast agent time to peak is a contrast agent time to peak (see paragraph 0052, Yang), and the central processor detects the position of the entrance where the contrast agent flows into the brain according to an contrast agent starting time, an contrast agent time to half-peak and the iodinated contrast agent time to peak (See paragraphs 0052 and 0057, Yang).
However, Yang in the view of Zahid failed to explicitly teach iodinated contrast agent and wherein a slope of the concentration curve of the iodinated contrast agent is positively proportional to the Hounsfield unit.
Malik, in the same field of endeavor in the subject of imaging using contrast agent, teaches iodinated contrast agent (see col 2, line 62 to col 3, line 17), and wherein a slope of the concentration curve of the iodinated contrast agent is positively proportional to the Hounsfield unit (Figure 10).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Zahid to incorporate the teachings of Malik to provide an iodinated contract agent and concentration curve with a positively proportional slop to the HU. This modification will result in more accurate brain imaging and diagnostic process. The Iodinated contrast agent interacts well with CT imaging as it absorbs and scatters X-rays.


However, Yang in the view of Zahid failed to explicitly teach a Gadolinium contrast agent.
Malik, in the same field of endeavor in the subject of imaging using contrast agent, teaches Gadolinium contrast agent (see col 2, line 62 to col 3, line 17).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Zahid to incorporate the teachings of Malik to provide a Gadolinium contract agent. This modification will result in more accurate brain imaging and diagnostic process. The Gadolinium contrast agent interacts well with MRI imaging as it alerts the properties of water molecules.

Regarding claim 7, Yang in the view of Zahid teaches The brain imaging method according to claim 6 (Figure 2, see paragraph 0038, Yang), wherein the first imaging device is a computed tomography (CT) imaging device (Figure 2, element 20, see paragraph 0038, Yang), 
However, Yang in the view of Zahid failed to explicitly teach iodinated contrast agent and wherein a slope of the concentration curve of the iodinated contrast agent is positively proportional to the Hounsfield unit.
Malik, in the same field of endeavor in the subject of imaging using contrast agent, teaches iodinated contrast agent (see col 2, line 62 to col 3, line 17), and wherein a slope of the concentration curve of the iodinated contrast agent is positively proportional to the Hounsfield unit (Figure 10).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Zahid to incorporate the teachings of Malik to provide an iodinated contract agent and concentration curve with a positively proportional slop to the HU. This modification will result in more accurate brain imaging and diagnostic process. The Iodinated contrast agent interacts well with CT imaging as it absorbs and scatters X-rays.


However, Yang in the view of Zahid failed to explicitly teach a Gadolinium contrast agent.
Malik, in the same field of endeavor in the subject of imaging using contrast agent, teaches Gadolinium contrast agent (see col 2, line 62 to col 3, line 17).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Zahid to incorporate the teachings of Malik to provide a Gadolinium contract agent. This modification will result in more accurate brain imaging and diagnostic process. The Gadolinium contrast agent interacts well with MRI imaging as it alerts the properties of water molecules.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub No. 2016/0166159) in the view of Zahid (US Patent No. 10,657,642) and in the view of Shlomi (EP2344033).

Regarding claim 3, Yang in the view of Zahid teaches The brain imaging system according to claim 1, however, failed to explicitly teach wherein when the cerebral blood flow is below 30% of a normal cerebral blood flow, the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing, the central processor detects an infarct core of the 17vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device; wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased, and the first contrast agent time to peak is dramatically increasing, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device.
Shlomi, in the same field of endeavor in the subject of brain diagnosis, teaches the cerebral blood flow is below 30% of a normal cerebral blood flow (see paragraphs 0028-0029), the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing (see paragraphs 0028-0029), the central processor detects an infarct core of the 17vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device (see paragraphs 0028-0029); wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased (see paragraphs 0028-0029), and the first contrast agent time to peak is dramatically increasing, the central processor detects a penumbra of the vessel occlusion (see paragraphs 0028-0029), infarction or ischemia region in the first brain image via the first imaging device (see paragraphs 0028-0029).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Zahid to incorporate 

Regarding claim 8, Yang in the view of Zahid teach The brain imaging method according to claim 6, further comprising: however, failed to explicitly teach wherein when the cerebral blood flow is below 30% of a normal cerebral blood flow, the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device; wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased, and the first contrast agent time to peak is dramatically increasing, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the first brain image.
Shlomi, in the same field of endeavor in the subject of brain diagnosis, teaches when the cerebral blood flow is below 30% of a normal cerebral blood flow (see paragraphs 0028-0029),  the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing (see paragraphs 0028-0029),  the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device (see paragraphs 0028-0029), wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased (see paragraphs 0028-0029),  and the first contrast agent time to peak is dramatically increasing (see paragraphs 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Zahid to incorporate the teachings of Shlomi to provide set of limits to meet in order for the processor to detect a penumbra, infraction, or ischemia regions in the image. This modification will result in a more accurate brain image processing and diagnostics.  

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub No. 2016/0166159) in the view of Zahid (US Patent No. 10,657,642), Kimura (US Pub No. 2016/0202338), Kudo in the subject of (NPL: Bayesian Analysis of Prefusion-Weighted Imaging to Predict Infract Volume: Comparison with Singular Value Decomposition), and Rooney (US Patent No. 10,335,048).


Regarding claim 5, Yang in the view of Zahid teach The brain imaging system according to claim 1, however failed to explicitly teach  wherein the equation 
    PNG
    media_image1.png
    113
    655
    media_image1.png
    Greyscale
wherein Ti is a spin-lattice relaxation time, T2* is a transverse relaxation time, TR is a cycle time, TE is an echo time, b is a setting parameter of an imaging device, (x, y) is the position of the 
    PNG
    media_image2.png
    77
    533
    media_image2.png
    Greyscale
wherein when the ADC is smaller than a diffusion threshold, the diffusion threshold is 600mm^2/s, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device, and when the second contrast agent time to peak is larger than a time to peak, the time to peak is 6 seconds, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device; wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian Statistics; wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions, the central processor detects the position of the vessel occlusion, infarction or ischemia region in the second brain image based on the Bayesian Statistics, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Kimura, in the same field of endeavor in the subject of image processing, teaches wherein the equation
    PNG
    media_image1.png
    113
    655
    media_image1.png
    Greyscale
 (Formula 2, see paragraph 0072) wherein Ti is a spin-lattice relaxation time, T2* is a transverse relaxation time (see paragraph 0073), TR is a cycle time, TE is an echo time, b is a setting parameter of an imaging device, (x, y) is the position of the brain image (see paragraph 0074), Mo is an initial value of the brain image (see paragraph 0073), and the equation 18includes an apparent diffusion coefficient (ADC) and the ADC is 
    PNG
    media_image2.png
    77
    533
    media_image2.png
    Greyscale
(see paragraph 0083) when the ADC is smaller than a diffusion threshold, the diffusion threshold is 600mm^2/s, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device (see paragraph 0029).
Kimura fails to teach 600mm^2/s diffusion threshold, however, the examiner sees this limitation as a routine optimization. Claimed diffusion threshold which fell within the broad scope of the references was held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed diffusion threshold. See MPEP section 2144.II, routine optimization. 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Zahid to incorporate 
However, Yang in the view of Zahid and Kimura failed to teach wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian Statistics; wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions, the central processor detects the position of the vessel occlusion, infarction or ischemia region in the second brain image based on the Bayesian Statistics, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Kudo, in the same field of endeavor in the subject of image processing for infraction detection, teaches when the second contrast agent time to peak is larger than a time to peak, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device (see statistical analysis section); wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian Statistics (see introduction section and PWI data analysis section); the central processor detects the position of the vessel occlusion, infarction or ischemia region in the second brain image based on the Bayesian Statistics (see conclusion).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Zahid and Kimura to 
However, Yang in the view of Zahid, Kimura, and Kudo failed to explicitly teach wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Rooney, in the same field of endeavor in the subject of brain imaging, teaches the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool (see col, 23 line 62 to col 24, line 43), the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions (see col, 23 line 62 to col 24, line 43), and a third brain image captured by the central processor by using the FSL software is a structural brain image (see col, 23 line 62 to col 24, line 43).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Zahid, Kimura, and Kudo to incorporate the teachings of Rooney to provide a brain extraction tool to remove the calvaium from the image and generate an image of the brain only with the infraction area. This modification will produce a more accurate and noise free image of the brain.


    PNG
    media_image3.png
    114
    667
    media_image3.png
    Greyscale
Ti is a spin-lattice relaxation time, T2* is a transverse relaxation time, TR is a cycle time, TE is an echo time, b is a setting parameter of an imaging device, (x, y) is the position of the brain image, Mo is an initial value of the brain image, the equation includes an apparent diffusion coefficient (ADC) and the ADC is 
    PNG
    media_image4.png
    77
    762
    media_image4.png
    Greyscale
imaging method further comprises: when the ADC is smaller than a diffusion threshold, the diffusion threshold is 600mm^2/s, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device, and when the second contrast agent time to peak is larger than a time to peak, the time to peak is 6 seconds, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device; wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian statistics; wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and 
Kimura, in the same field of endeavor in the subject of image processing, teaches wherein the equation
    PNG
    media_image1.png
    113
    655
    media_image1.png
    Greyscale
 (Formula 2, see paragraph 0072) wherein Ti is a spin-lattice relaxation time, T2* is a transverse relaxation time (see paragraph 0073), TR is a cycle time, TE is an echo time, b is a setting parameter of an imaging device, (x, y) is the position of the brain image (see paragraph 0074), Mo is an initial value of the brain image (see paragraph 0073), and the equation 18includes an apparent diffusion coefficient (ADC) and the ADC is 
    PNG
    media_image2.png
    77
    533
    media_image2.png
    Greyscale
(see paragraph 0083) when the ADC is smaller than a diffusion threshold, the diffusion threshold is 600mm^2/s, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device (see paragraph 0029).

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Zahid to incorporate the teachings of Kimura to provide equations to calculate the signal intensity and the ADC. This modification will result in a more accurate brain image processing and diagnostics as it help to detect ischemia regions in the images in a more accurate way.
However, Yang in the view of Zahid and Kimura failed to teach wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian Statistics; wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions, the central processor detects the position of the vessel occlusion, infarction or ischemia region in the second brain image based on the Bayesian Statistics, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Kudo, in the same field of endeavor in the subject of image processing for infraction detection, teaches when the second contrast agent time to peak is larger than a time to peak, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Zahid and Kimura to incorporate the teachings of Kudo to provide set of thresholds using Bayesian statics. This modification will result in a more accurate brain image processing and diagnostics as it help to detect ischemia regions in the images in a more accurate way.
However, Yang in the view of Zahid, Kimura, and Kudo failed to explicitly teach wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Rooney, in the same field of endeavor in the subject of brain imaging, teaches the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool (see col, 23 line 62 to col 24, line 43), the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Zahid, Kimura, and Kudo to incorporate the teachings of Rooney to provide a brain extraction tool to remove the calvaium from the image and generate an image of the brain only with the infraction area. This modification will produce a more accurate and noise free image of the brain.
Response to Arguments
Applicant’s arguments, see remarks, page 8, filed 07/13/2021, with respect to 35 USC 112 rejection have been fully considered and are persuasive.  The 35 USC 112 of claims has been withdrawn. 
Applicant's arguments filed on 07/13/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach the following limitations 
1-“convert the first brain image to a first concentration curve by Hounsfield Unit”, 2- “calculate a cerebral cortex volume”, 3- “the third imaging device obtains a brain atrophy region according to the cerebral cortex volume”. However, the examiner disagrees due to the following reasons:
Yang’s reference teaches converting the first brain image to concentration curve but fails to teach Hounsfield Unit, therefore, the examiner used Zahid reference to teach a curve represented by Hounsfield unit ranges (see col 10, lines 3-28). Both references teach a method or system that is applicable to CT, therefore, it is obvious to combine both reference since they’re in the same field of endeavor.
Zahid’s reference teaches calculating a total brain volume as well as separating the CSF volume from the total brain volume. The “cerebral cortex volume” limitation of the current pending application is not well known in the art and is not defined by the specification. Generally, cerebral means the brain, therefore the examiner interoperated the limitation “cerebral cortex volume” as the CSF volume. Examiner suggest using “cortical volume or cerebral volume” instead of “cerebral cortex volume” to better define the claims.
Zahid’s reference teaches obtaining a brain atrophy region based on CSF volume by analyzing brain images and calculating a total brain volume, then separating a CSF volume from the total brain volume. The system then compares the results to threshold to determine if the brain atrophy rate is normal or abnormal in a specific region (exemplary brain atrophy and exemplary automated analysis of brain atrophy)
Applicant's arguments filed on 07/13/2021 have been fully considered but they are not persuasive. Applicant argues that Shlomi reference fails to teach an infarct core or a penumbra of a vessel occlusion, however, Shlomi teaches in a massive stroke, the core region of the ischemia, is likely to progress to infraction and maybe a little penumbra. The CBF, CBV, and TPP were used to detect if the patient suffered from an ischemic stroke and determine if the stroke was massive or not (see paragraphs 0028-0029). Therefore, Shlomi reference teaches an infarct core or a penumbra of a vessel occlusion.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793